Katten

Katten MuchlnRosenman Lu»

575 Madlson Avenue

New York, NY 10022-2585
212.940.8800 tel
www.katten|aw.com

ANTHoNv L. PAccloNE
anthony.paocione@kattenlaw.com
212.940.8502 direct
212.894.5502 tax

March 14, 2019

By ECF

Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Trahan v. Lazar et al_.. 19-cv-01131 (GHW)
Dear Judge Woods:

This firm represents all defendants in the above-referenced action, namely Nancy Lazar, Andrew
Laperriere, Roberto Perli, Michael Kantrowitz, George Zachar, Cornerstone Macro Holdings LLC,
and Cornerstone Macro Research LP F/K/A Cornerstone Macro LP (the “Defendants”).

l am writing to request that Your Honor grant a two-day extension of time for Defendants to file
their opposition to Plaintifi’s Motion for a Preliminary Injunction (the “Motion”) from March 18,
2019 to March 20, 2019. Plaintiff accordingly requests that his time to reply be extended from
March 29, 2019 to April 3, 2019.

Defendants’ opposition was initially due on March ll, 2019 and extended with consent of all
parties to March 18, 2019 by letter filed on March 7, 2019. We believe there is good cause for this
second minimal extension of time due to the Defendants’ witnesses’ schedules and the amount of
time needed to finalize these papers. We have reached out to counsel for Plaintiff Francois Trahan,
Akiva Shapiro of Gibson, Dunn and Crutcher LLP, for his consent to the foregoing schedule and
have not yet received a definitive response. Given Your Honor’s rules requiring that such an
application be made two business days in advance of the date we are seeking to adjourn, We are
submitting this letter now and will advise the Court promptly with Mr. Shapiro’s response.

Respectfully submitted,

,C._/(_/
Anthony L. Paccione

CC:

Counsel for Plaintiff via ECF

AUSTIN CENT\JRY ClTY CHARLOTTE CHlCAGO DALLAS HOUSTON LOS ANGELES
NEW ¥ORK ORANGE COUNTY SAN FRANC|SCO BAY AREA SHANGHA| WASH|NGTON. DC
LONDON: KATTEN MUCH|N ROSENMAN UK LLP
A limited liability partnership including professional corporations

US 138231016vl 391326-00003 3/14/2019 4:22 PM

